EXHIBIT 10.2
 
 
To: 
Paul McCormick
Chairman of the Compensation Committee of Cambridge Heart, Inc. (the “Company”)



Date: 
July 31, 2012



In recognition of the Company's financial situation, I agree to a temporary 50%
reduction of my salary starting August 1st, 2012 through December 31, 2012. The
Company agrees that the reference in my severance agreement to “Base Salary in
effect as of the last day of the Employment Period” shall mean “the greater of
(i) the Base Salary in effect as of the last day of the Employment Period, or
(ii) the Base Salary in effect on July 1, 2012.”


Except as expressly stated in this letter, my agreement to reduce any portion of
my wages by no means constitutes a change in my employment agreement.  Except as
expressly stated in this letter, the Company's obligations regarding my
employment agreement, including health and other benefits, and my severance
agreement remains unchanged and according to its initial terms.


The Company  agrees that it will pay to me an amount equal to the difference
between the wages that I would have been due for the period from August 1, 2012
until the Triggering Event had I not agreed to the temporary reduction in my
salary and the amount that I have actually been paid by the Company for the
period from August 1, 2012 until the Triggering Event (the “Payment Amount”)upon
the occurrence of any of the following events (each, a “Triggering Event”):


a)    
The Company’s financial situation improves such that the Company has the
resources to pay such amount as determined by the Board of Directors in its sole
discretion;



b)    
The consummation by the Company of one or more financing transactions and/or
strategic transactions that result in the actual receipt by the Company of at
least an amount equal to the sum of (i) the outstanding principal amount of the
secured convertible promissory notes of the Company issued in the Company’s 2012
convertible note financing together with accrued but unpaid interest for the
entire term of the notes and (ii) the aggregate of the Payment Amount payable to
me under this agreement together with any similar payment amounts owed to other
senior executives or directors of the Company pursuant to agreements that are
similar in purpose as this agreement:

 
c)    
The consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), unless, immediately following the Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding common stock of the Company (the “Outstanding Company Common
Stock”) and the combined voting power of the then-outstanding securities of the
Company entitled to vote generally for the election of directors (the
“Outstanding Company Voting Securities”), in each case immediately prior to the
Business Combination, beneficially own, directly or indirectly, 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination in substantially the same proportions as their ownership
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, respectively: or

 
 
1

--------------------------------------------------------------------------------

 
 
d)    
The commencement by the Company of  any case, proceeding or other action with
respect to itself as a debtor (A) under any law relating to bankruptcy,
insolvency, reorganization, liquidation, receivership or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition, or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or making a general assignment for the benefit
of its creditors, or the Company being named in any involuntary case, proceeding
or other action of a nature referred to in clause (i) above which (x) results in
the entry of an order for relief or any such adjudication or appointment or (y)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
or

 
e)    
The occurrence of an event triggering the obligation to pay severance to me
under my employment agreement or severance agreement with the Company.



I hereby release Cambridge Heart’s officers and directors from any personal
responsibility for the reduction in my salary contemplated by this letter
agreement.
 

Sincerely,      
/s/ Ali Haghighi-Mood
 
Ali Haghighi-Mood,
 
President & CEO,
  Cambridge Heart Inc.          
Acknowledged and Agreed effective as of the 1st  day of August 2012:
      /s/ Paul McCormick  
Paul McCormick,
  Chairman, Compensation Committee  

 
 
2

--------------------------------------------------------------------------------